TEMAN, J:
This is an appeal from an order appointing a receiver in proceed-gs supplementary to execution. The odjection is that tbe order ,n only be made in the judicial district where the action was tried hich was the second, and this order was made in the first district. This objection is invalid. The supplementary proceedings in ds case were instituted and concluded before a judge of the Supreme ourt in the first judicial district, and it was proper for him to ipoint the receiver.
The order should be affirmed, with costs.
Barnard, P. J., and Pratt, J., concurred.
Order appointing receiver affirmed, with costs and disbursements.